
	

113 HCON 101 IH: Expressing the sense of Congress that Warren Weinstein should be returned home to his family.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Delaney submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Warren Weinstein should be returned home to his family.
	
	
		Whereas Warren Weinstein was abducted in Pakistan in 2011 and is currently being held captive by
			 al-Qaeda;
		Whereas Warren Weinstein is a former Peace Corps and former United States Agency for International
			 Development official;
		Whereas Warren Weinstein is widely recognized as a scholar and humanitarian who has spent his
			 career working to improve the lives of men, women, and children around the
			 world; and
		Whereas video released of Warren Weinstein by his captors confirms that he is in poor health: Now,
			 therefore, be it
	
		That it is the sense of Congress that the Administration should—
			(1)use all of the lawful tools at its disposal to bring Warren Weinstein home to his family;
			(2)make the return of all United States citizens held captive abroad, regardless of their different
			 circumstances, a top priority; and
			(3)keep Congress apprised of its actions to achieve these goals as new information is available, or
			 quarterly if no new information is available.
			
